DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10th May 2022 has been entered. Claims 1-12 remain pending in the application. 
Response to Arguments
Applicant's arguments filed 10th May 2022, regarding the 35 USC 103 rejections of Claims Claims 1-12  have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the amendment changing the word positioned to centered (Page 6,  Para 1), the examiner disagrees, pointing out that the location of the attachment is a design choice and the specification does not mention why centering the engagement provides an advantage.  Further, “centered” is considered a relative term and since there is no context within the claim what the enagement is being “centered” with respect to, the examiner does not consider the limitation to be limiting.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being obvious by US Publication 2008/0308369 by Louis.
Regarding claim 1, Louis discloses: A luggage coupling assembly for attaching two or more articles of luggage together for enhancing transporting the articles of luggage (Fig A, two or more articles of luggage can be attached to each), said assembly comprising: 
a plurality of engagements (Fig A, engagements are attached to the surfaces of articles of luggage shown), each of said engagements being coupled to an outer wall of a respective one of a plurality of articles of luggage (Fig A, the engagements can be seen attached to the outer surface of each luggage side and include upward and downward engagements that are adjacent to one another attaching articles of luggage together. The engagements consist of a foot coupled to and extending perpendicularly away from said leg which is attached to the outer surface of the suitcase; the foot has a first surface and a second surface where the first surface faces the outer surface of the outer wall of the suitcase; the foot has a distal end with respect to said leg where there is a rounded downwardly slope between said second surface and said first surface; Also, the leg extends along a line being oriented parallel to a top side of the outer wall of the article of luggage.), each of said engagements releasably engaging one another to couple the articles of luggage together thereby facilitating the plurality of articles of luggage to be transported on rollers of a single one of the articles of luggage (Fig A, the articles of luggage are removably attached to each other via engagements), said plurality of engagements including an upward engagement and a downward engagement (Fig 1, upward engagements 9 and 39; downward engagements 47 and 67), each of said upward engagements being [Not taught: centered] on a first lateral side of the respective article of luggage (Fig 1, the upward engagements are located on the front/first lateral side of each article of luggage), each of said downward engagements being [Not taught: centered] on a second lateral side of the receptive article of luggage (Fig 1, the downward engagements are located on the back/second lateral side of each article of luggage), each of said upward engagements being releasably attachable to said downward engagement on a respective article of luggage (Fig 1).

    PNG
    media_image1.png
    521
    556
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 1 of Louis
But Louis does not expressly disclose that the upward and downward engagements are centered. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide center the upward and downward engagements on the lateral sides of the luggage, because Applicant has not disclosed why this location provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Louis’ bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Louis’ bag (details above) to obtain the invention as claimed.
Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of International Publication CN203828258U by Tang (Here forth “Tang”).
Regarding claim 2, Louis further discloses: wherein each of said plurality of engagements (Fig 1, engagements 9,39,47 and 67) comprises [Not taught: a panel being coupled] to an outer surface of the outer wall of the respective article of luggage (Fig 1, the engagements 9, 39, 47, and 68 can be seen attached to the outer surface of each outer wall of each article of luggage), said [Not taught: panel being positioned on the first lateral side of the outer wall, said panel having an exposed surface with respect to the outer surface of the outer wall of the respective article of luggage].
But Louis does not expressly disclose a panel being positioned on the first lateral side. Tang discloses a similar suitcase having a panel (Fig 13, panel 23A) being positioned on the first lateral side of the outer wall (Fig 13, the outer side of shell 11 forms the outer wall; the lateral side of the outer wall is the side with the greatest area), said panel having an exposed surface with respect to the outer surface of the outer wall of the respective article of luggage (Fig 13, the panels 23A are positioned on the first and second lateral sides of shells 11; the panels 23A have one side with an outer surface exposed) (When the panel of Tang is attached to the outer wall of the suitcase of Louis, the leg and foot attached to the modified suitcase extending away from the outer surface of the outer wall of the suitcase also extend away from the panel, so the foot is spaced away from the panel and first surface is directed toward the exposed surface of said panel; the foot is coplanar to the outer side and therefore coplanar with the panel).
It would have been obvious to a person having ordinary skill in the art having the teachings of Louis and Tang before them, when the application was filed, to have modified the suitcase of Louis to include panels attached to the outer wall, as taught by Tang, to advantageously provide aesthetic decoration on the lateral faces of the suitcase.
Regarding claim 3, Louis as modified above includes all limitations, including : wherein each of said engagements comprises a leg (See detailed description above) being coupled to and extending away from said exposed surface of said panel (See detailed description above), said leg being oriented to extend along a line being oriented parallel to a top side of the outer wall of the article of luggage (See detailed description above).
Regarding claim 4, Louis discloses: wherein said leg of said downward engagement is positioned closer to the top end of the outer wall than a bottom end of the outer wall of the article of luggage (Fig 4, the downward engagement is positioned closer to the top end of the outer wall than the bottom end of the outer wall).
Regarding claim 5, Louis does not expressly disclose: wherein said leg of said upward engagement is positioned closer to the bottom end of the outer wall than the top end of the outer wall of the article of luggage.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide an upward engagement positioned closer to the bottom end of the outer wall than the top end of the outer wall of the article of luggage, because Applicant has not disclosed why this location provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Louis’ modified assembly (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Louis’ modified assembly (details above) to obtain the invention as claimed.
Regarding claim 6, Louis does not expressly disclose: wherein said leg of said upward engagements has a depth being greater than a depth of said leg of said downward engagements.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide an upward engagement that has a depth being greater than a depth of said leg of said downward engagements, because Applicant has not disclosed why this sizing provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Louis’ modified assembly (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Louis’ modified assembly (details above) to obtain the invention as claimed.
Regarding claim 7, Louis as modified above includes all limitations, including: wherein each of said engagements includes a foot being coupled to and extending perpendicularly away from said leg (See detailed description above), said foot being spaced from said panel (See detailed description above) having said foot lying on a plane being coplanar with said exposed surface of said panel (See detailed description above), said foot defining a space between said foot and said panel (See detailed description above).
Regarding claim 8, Louis as modified above includes all limitations, including: wherein said foot has a distal end with respect to said leg, said foot having and a first surface and a second surface (See detailed description above), said first surface being directed toward said exposed surface of said panel (See detailed description above), said distal end sloping downwardly between said second surface and said first surface (See detailed description above).
Regarding claim 9, Louis discloses: wherein said foot on said upward engagements is directed toward the top end of the outer wall of the article of luggage (Fig A, the upward engagement is directed toward the top end of the outer wall).
Regarding claim 10, Louis disclose: wherein said foot on said downward engagements is directed toward the bottom end of the outer wall of the article of luggage (Fig A, the foot of the downward engagement is pointing down toward the direction of the bottom end of the outer wall).
Regarding claim 11, Louis as modified above includes all limitations, including: said foot of said downward engagement on one of the articles of luggage slides into said space between said foot and said panel of said upward engagement (see detailed description above) on an adjacent one of the articles of luggage to attach the articles of luggage together (see detailed description above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of Tang and International Publication DE102013103043 by Bolender (Here forth “Bolender”).
Regarding claim 12, Louis discloses: A luggage coupling assembly for attaching two or more articles of luggage together for enhancing transporting the articles of luggage (Fig A), said assembly comprising: 
a plurality of engagements (Fig A), each of said engagements being coupled to an outer wall of a respective one of a plurality of articles of luggage (Fig A), each of said engagements releasably engaging one another to couple the articles of luggage together (Fig A) thereby facilitating the plurality of articles of luggage to be transported on rollers [Not taught: of a single one of the articles of luggage], said plurality of engagements (Fig A) including an upward engagement and a downward engagement (Fig A), each of said upward engagements being [Not taught: centered] on a first lateral side of the respective article of luggage (Fig 3, the upward engagements are located on the front/first lateral side of each article of luggage), each of said downward engagements being [Not taught: centered] on a second lateral side of the receptive article of luggage (Fig 4, the downward engagements are located on the back/second lateral side of each article of luggage), each of said upward engagements being releasably attachable to said downward engagement on a respective article of luggage (Fig A), each of said plurality of engagements comprising: 
[Not taught: a panel being coupled to an outer surface of the outer wall of the respective article of luggage, said panel being positioned on the first lateral side of the outer wall, said panel having an exposed surface] with respect to the outer surface of the outer wall of the respective article of luggage (Fig A shows the outer surface of the outer wall); 
a leg being coupled to and extending away from said exposed surface of said panel (The leg extends away from the panel), said leg being oriented to extend along a line being oriented parallel to a top side of the outer wall of the article of luggage (Fig A), said leg of said downward engagement being positioned closer to the top end of the outer wall than a bottom end of the outer wall of the article of luggage (Fig A), [Not taught: said leg of said upward 9engagement being positioned closer to the bottom end of the outer wall than the top end of the outer wall of the article of luggage, said leg of said upward engagements having a depth being greater than a depth of said leg of said downward engagements]; and 
a foot being coupled to and extending perpendicularly away from said leg (Fig A), said foot being spaced from said panel having said foot lying on a plane being coplanar with said exposed surface of said panel (Fig A, ), said foot defining a space between said foot and said panel (Fig A, see detailed description above), said foot having a distal end with respect to said leg (Fig A), said foot having and a first surface and a second surface (Fig A, the foot inherently has a first and second surface), said first surface being directed toward said exposed surface of said panel (Fig A, the panel mentioned below is flush with the outer surface of the outer walls and the first surface faces the outer wall which the panel is against), said distal end sloping downwardly between said second surface and said first surface (Fig A, The distal end of the foot is shaped in a rounded downward slope), said foot on said upward engagements being directed toward the top end of the outer wall of the article of luggage (Fig A), said foot on said downward engagements being directed toward the bottom end of the outer wall of the article of luggage (Fig A), said foot of said downward engagement on one of the articles of luggage sliding into said space between said foot (Fig A, See panel mentioned below is flush against the outer wall and the leg extends away from the exposed surface of the panel making the foot spaced away from the panel creating space between the panel and foot) and said panel of said upward engagement on an adjacent one of the articles of luggage to attach the articles of luggage together (Fig A).
 Louis does not expressly disclose a panel coupled to the outer panel of the outer surface of the luggage. Tang discloses a similar suitcase  having a panel being coupled to an outer surface of an outer wall of respective article of luggage (Fig 13 and 15 , outer surface is on the outer wall of shell 11 of article of luggage), said panel being positioned on a first lateral side of the outer wall, said panel having an exposed surface (Fig 13, the panels 23A are positioned on the first and second lateral sides of shells 11; the panels 23A have one side with an outer surface exposed).
It would have been obvious to a person having ordinary skill in the art having the teachings of Louis and Tang before them, when the application was filed, to have modified the suitcase of Louis to include panels attached to the outer wall, as taught by Tang, to advantageously provide aesthetic decoration on the lateral faces of the suitcase.
Louis as modified does not expressly disclose: said leg of said upward 9engagement being positioned closer to the bottom end of the outer wall than the top end of the outer wall of the article of luggage.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide an upward engagement positioned closer to the bottom end of the outer wall than the top end of the outer wall of the article of luggage, because Applicant has not disclosed why this location provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Louis’ modified assembly (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Louis’ modified assembly (details above) to obtain the invention as claimed.
Louis as modified does not expressly disclose: said leg of said upward engagements having a depth being greater than a depth of said leg of said downward engagements.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide an upward engagement that has a depth being greater than a depth of said leg of said downward engagements, because Applicant has not disclosed why this sizing provides an advantage, is used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Louis’ modified assembly (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Louis’ modified assembly (details above) to obtain the invention as claimed.
Louis as modified does not expressly disclose: the plurality of suitcase can be transported on the wheels of one piece of luggage. Bolender disclosing a similar luggage system teaches: a plurality of articles of luggage to be transported on rollers of a single one of the articles of luggage (Fig 3).
It would have been obvious to a person having ordinary skill in the art having the teachings of Louis, Tang, and Bolender before them, when the application was filed, to have modified the suitcase of Louis to have the luggage roll on the wheels of one article of luggage, as taught by Bolender, to advantageously transport multiple suitcases together.
But Louis does not expressly disclose that the upward and downward engagements are centered. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide center the upward and downward engagements on the lateral sides of the luggage, because Applicant has not disclosed why this location provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Louis’ modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Louis’ modified bag (details above) to obtain the invention as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733          
                                                                                                                                                                                              /JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733